432 F.2d 1356
Robert Arlin COCHRAN, Appellant,v.UNITED STATES of America, Appellee.
No. 24999.
United States Court of Appeals, Ninth Circuit.
November 13, 1970.

Appeal from the United States District Court for the District of Arizona; Jesse W. Curtis, Jr., Judge.
William Flenniken, Jr., of Manzella & Flenniken, San Francisco, Cal., for appellant.
Richard K. Burke, U. S. Atty., JoAnn D. Diamos, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before HAMLEY, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM:


1
The denial of the application for relief under 28 U.S.C. § 2255 is affirmed on the authority of United States v. Weber, 429 F.2d 148 (9th Cir. 1970).